Case 18-30682       Doc 26     Filed 05/15/19 Entered 05/15/19 15:26:58             Desc Main
                                Document     Page 1 of 13



                                IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE MIDDLE DISTRICT OF GEORGIA
                                            ATHENS DIVISION

    IN RE:
                                                           Chapter 13
                                                           Case No: 18-30682-JPS
    Robert Shane Blocker
    Dorothy Eunice Boardman-Blocker
           Debtors


                                   DEBTORS' AMENDED CHAPTER 13 PLAN

             The debtor, under the authority of Section 1323 of the Bankruptcy Code, files

    this amended plan and respectfully shows:

                                                          1.

             Debtors hereby withdraw their previously filed plan and substitutes in lieu thereof

    a new plan to change Sections2.1, 2.2, 3.2, 5.1(b), 5.2(a) and 5.2(b). A copy of the new plan

    is attached.

                                                           2.

             After notice and opportunity for objections, the new plan should become the debtor's

    plan.

             WHEREFORE, the debtors pray that this amended Chapter 13 plan be approved.


                                                           /s/ Chris R. Morgan
                                                           Chris R. Morgan
                                                           Attorney for Debtors
                                                           State Bar No: 522102
                                                           1090-C Founders Blvd
                                                           Athens, GA 30606
                                                           (706)548-7070
                                                           (706)613-2089 (fax)
                                                           Email: chrismgn@bellsouth.net
Case 18-30682   Doc 26     Filed 05/15/19 Entered 05/15/19 15:26:58              Desc Main
                            Document     Page 2 of 13




                                         CERTIFICATE OF SERVICE

                I hereby certify that the following parties listed on the attached Mailing

         Matrix have been served with the attached Notice and Amended Plan. Those

         not served by electronic means by the Court’s electronic filing system have been

         served by U.S. Mail, properly addressed and with sufficient postage to insure

         delivery and on the Trustee by ECF.

                This     15th   day of          May             , 2019.


                                                        /s/ Chris R. Morgan
                                                        Chris R. Morgan
                                                        Attorney for Debtors
                                                        State Bar No: 522102
                                                        1090-C Founders Blvd
                                                        Athens, GA 30606
                                                        (706)548-7070
                                                        (706)613-2089 (fax)
                                                        Email: chrismgn@bellsouth.net
Case 18-30682      Doc 26     Filed 05/15/19 Entered 05/15/19 15:26:58               Desc Main
                               Document     Page 3 of 13



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION

    IN RE:                                                  :       BANKRUPTCY CASE
                                                            :
    ROBERT SHANE BLOCKER                                    :       NO: 18-30682-JPS
    DOROTHY EUNICE BOARDMAN-BLOCKER                         :
         Debtor(s)                                          :       CHAPTER 13 PROCEEDING



    NOTICE OF MOTION TO MODIFY CHAPTER 13 PLAN BEFORE CONFIRMATION
                WITH RESCHEDULED CONFIRMATION DATE

    ROBERT SHANE BLOCKER AND DOROTHY EUNICE BOARDMAN-BLOCKER,
    DEBTORS IN THE ABOVE-STYLED BANKRUPTCY MATTER, HAS FILED DOCUMENTS
    WITH THE COURT TO MODIFY DEBTORS' CHAPTER 13 PLAN PRIOR TO
    CONFIRMATION.

    YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and
    discuss them with your attorney, if you have one in this bankruptcy case. If you do not have
    an attorney, you may wish to consult one. If not served with this notice in accordance with the
    Bankruptcy Code or the Federal Rules of Bankruptcy Procedure, a copy of the motion may
    be obtained upon written request to counsel for the Movant (identified below) or at the
    Clerk’s office.

    The original confirmation was scheduled for May 29, 2019. If you do not want the court to
    grant this motion, or if you want the court to consider your views on the motion, then you or your
    attorney shall file with the court a written objection or response no later than 7 days before the date
    set for the rescheduled confirmation hearing noted below and attend the rescheduled
    confirmation hearing. The objection or response should be sent to:

                            Clerk, U. S. Bankruptcy Court
                            Middle District of Georgia
                            P. O. Box 1957
                            Macon, Georgia 31202
                            478-752-3506

                            The rescheduled confirmation hearing shall be held on:

                                           June 26, 2019 at 10:30 a.m.
      U.S. Courtroom - Athens, U.S. Post Office Building, 115 E. Hancock Avenue, Athens, GA 30601.
Case 18-30682      Doc 26       Filed 05/15/19 Entered 05/15/19 15:26:58             Desc Main
                                 Document     Page 4 of 13



    If you mail your response or objection to the court for filing, you shall send it early enough so the
    court will receive the objection or response on or before the response date stated above.

    Any response or objection shall also be served on the debtor and trustee.

    If you or your attorney does not take these steps, the court may decide that you do not oppose
    the relief sought in the motion and may enter an order granting relief.

    This notice is sent by the undersigned pursuant to LBR 3015-2(d)(2)(A).

    Dated this      5/15/2019

                                                    /s/ Chris R. Morgan
                                                    Chris R. Morgan
                                                    Attorney for Debtors
                                                    State Bar No: 522102
                                                    1090-C Founders Blvd
                                                    Athens, GA 30606
                                                    (706)548-7070
                                                    (706)613-2089 (fax)
                                                    Email: chrismgn@bellsouth.net
       Case 18-30682           Doc 26       Filed 05/15/19 Entered 05/15/19 15:26:58                       Desc Main
                                             Document     Page 5 of 13

                                        UNITED STATES BANKRUPTCY COURT
                                       FOR THE MIDDLE DISTRICT OF GEORGIA


DEBTOR                                                *        Chapter 13
Robert Shane Blocker                                  *        Case No. 18-30682-jps
Dorothy Boardman Blocker
                                                               X Check if this is a modified plan and list below the sections of
                                                               the plan that have been changed.
                                                               Sections: 2.1, 2.2, 3.2, 5.1(b), 5.2(a) and 5.2(b)



                                                CHAPTER 13 PLAN
                                           MIDDLE DISTRICT OF GEORGIA
                                             (NOT OFFICIAL FORM 113)

Part 1: Notices


To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an
                          option on the form does not indicate that the option is appropriate in your circumstances.
                          Plans that do not comply with local rules and judicial rulings may not be confirmable.

                          In the following notice to creditors and statement regarding your income status, you must check
                          each box that applies.

To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or
                          eliminated.

                          You should read this plan carefully and discuss it with your attorney if you have one in this
                          bankruptcy case. If you do not have an attorney, you may wish to consult one.

                          If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
                          attorney must file an objection to confirmation at least 7 days before the date set for the hearing on
                          confirmation unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                          confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                          Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
                          plan.

        The following matters may be of particular importance to you. Debtors must check one box on each line to
        state whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
        both boxes are checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions
        placed in any part other than Part 6 are void.


                  Limit the Amount of a Secured Claim: The plan
                  seeks to limit the amount of a secured claim, as set out
        1.1.
                  in Part 3, Section 3.5, which may result in a partial
                                                                                  X Included         Not Included
                  payment or no payment at all to the secured creditor.

                  Avoidance of Liens: The plan requests the avoidance
                  of a judicial lien or nonpossessory, nonpurchase-
        1.2.
                  money security interest as set out in the Nonstandard
                                                                                 X Included          Not Included
                  Provisions Part 6.

                  Nonstandard Provisions: The plan sets out
        1.3.      Nonstandard Provisions in Part 6.
                                                                                  X Included         Not Included


GAMB Form 113 Word Format 12/1/18
       Case 18-30682         Doc 26       Filed 05/15/19 Entered 05/15/19 15:26:58                      Desc Main
                                           Document     Page 6 of 13


       1. 4 Income status of debtor(s) as stated on Official form 122-C1

                Check One:

                      X The current monthly income of the debtor(s) is less than the applicable median income
                      specified in 11 U.S.C. § 1325(b)(4)(A).

                      The current monthly income of the debtor(s) is not less than the applicable median income
                      specified in 11 U.S.C. § 1325(b)(4)(A).


Part 2: Plan Payments and Length of Plan


2.1.            Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the
                Trustee and the debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of $950.00 bi-weekly
                (If the payments change over time include the following.) These plan payments change to $______________
                weekly/bi-weekly/semi-monthly/monthly on _________, 20____.

2.2.            Additional Payments: None

2.3.            Plan Length: If the debtor's(s’) current monthly income is less than the applicable median income specified
                in 11 U.S.C. § 1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

                If the debtor's(s’) current monthly income is not less than the applicable median income specified in 11
                U.S.C. § 1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.


Part 3: Treatment of Secured Claims


       From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.            Long Term Debts: The monthly payments will be made on the following long-term debts (including debts
                secured by the debtor’s(s’) principal residence): (Payments which become due after the filing of the petition
                but before the month of the first payment designated here will be added to the pre-petition arrearage claim.)


NAME OF CREDITOR                  MONTH OF FIRST PAYMENT    MONTHLY         CHECK IF
                                      UNDER PLAN         PAYMENT AMOUNT PRINCIPAL RESIDENCE

Di-Tech Financial                   September 2018                      $1390.15                          X
                                                                                                          
_________________________         ________________________            _______________                     
_________________________         ________________________            _______________                     
_________________________         ________________________            _______________                     




GAMB Form 113 Word Format 12/1/18
        Case 18-30682            Doc 26        Filed 05/15/19 Entered 05/15/19 15:26:58                        Desc Main
                                                Document     Page 7 of 13

3.2.               Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including
                   debts secured by the debtor’s(s’) principal residence) where the last payment is due after the last payment
                   under the plan. If no monthly payment is designated, the arrearage claims will be paid after the short term
                   secured debts listed in Section 3.3 and 3.5.

                         ESTIMATED
NAME OF                  AMOUNT                          INTEREST            COLLATERAL                        MONTHLY
CREDITOR                   DUE                              RATE                                             PAYMENT IF ANY
                                                         (if applicable)

Di-Tech Financial           $10,950.53                   -0-                Home and 10 acres                     N/A




3.3.      Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured
by a purchase money security interest in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy
petition, or, if the collateral for the debt is any other thing of value, the debt was incurred within 1 year of filing. See § 1325(a).
The claims listed below will be paid in full as allowed.

NAME OF                     AMOUNT                       INTEREST            COLLATERAL                         MONTHLY
CREDITOR                     DUE                           RATE                                                 PAYMENT

None




3.4.               Preconfirmation Adequate Protection Payments: Preconfirmation adequate protection payments will be
                   made to the following secured creditors and holders of executory contracts after the filing of a proof of claim
                   by the creditor. These payments will be applied to reduce the principal of the claim.

NAME OF CREDITOR                                                  MONTHLY ADEQUATE PROTECTION AMOUNT

None



____________________________________________                      ____________________________________

3.5.               Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors
                   who are subject to cramdown, with allowed claims will be paid as follows:

                   If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
                   If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
                   If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
                   If you do not intend to cram down the claim, enter “debt” as the value.

NAME OF                     AMOUNT            VALUE             INTEREST               COLLATERAL               MONTHLY
CREDITOR                     DUE                                  RATE                                       PAYMENT AMOUNT

None                        ________                              _______            _________




GAMB Form 113 Word Format 12/1/18
       Case 18-30682          Doc 26       Filed 05/15/19 Entered 05/15/19 15:26:58                       Desc Main
                                            Document     Page 8 of 13


3.6.            Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is
                surrendering the collateral for a specific payment credit or in full satisfaction of the debt, a statement
                explaining the treatment should be indicated in Part 6 Nonstandard Provisions. Upon confirmation of this
                plan, the stay under § 362(a) will terminate as to the collateral only and the stay under § 1301 will terminate
                in all respects unless the debt is listed as a classified debt in Paragraph 5.3 of the plan. An allowed unsecured
                claim resulting from the disposition(s) of the collateral will be treated as unsecured.

NAME OF CREDITOR                                              DESCRIPTION OF COLLATERAL

None




3.7.            Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                            COLLATERAL

Progressive Leasing                        King Mattress Set




3.8.            Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided
                are listed in Part 6 Nonstandard Provisions.


Part 4: Treatment of Fees and Priority Claims


4.1.            Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3250.00 to be paid as follows:
                (SELECT ONE)

                X Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases.

                    Hourly billing: Attorneys are required to file an application for compensation with the Court, including an
                itemization of their time, in accordance with the Administrative Order on Attorney Fees in Chapter 13 Cases.

4.2.            Trustee’s Fees: Trustee’s fees are governed by statute and may change during the course of the case.

4.3.            Domestic Support Obligations: The following domestic support obligations will be paid over the life of the
                plan as follows: These payments will be made simultaneously with payment of the secured debt to the extent
                funds are available and will include interest at the rate of ___%. (If this is left blank, no interest will be
                paid.)


NAME OF CREDITOR                                                                          PAYMENT AMOUNT

None



4.4.            Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.3 will be paid in full
                over the life of the plan as funds become available in the order specified by law.
GAMB Form 113 Word Format 12/1/18
       Case 18-30682          Doc 26       Filed 05/15/19 Entered 05/15/19 15:26:58                      Desc Main
                                            Document     Page 9 of 13


Part 5: Treatment of Non Priority Unsecured Claims



5.1.            Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters
                (these are not cumulative; debtor(s) will pay the highest of the three):

                (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of $0 to the non-priority
                unsecured creditors in order to be eligible for a discharge, unless debtor(s) includes contrary provisions in
                Part 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from meeting this
                requirement.

                (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive
                $15,763.00. Debtor(s) will pay this amount to the priority and other unsecured creditors in order to be
                eligible for discharge in this case.

                (c) The debtor(s) will pay $N/A to the general unsecured creditors to be distributed pro rata.

5.2.            General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will
                be paid (CHOOSE ONLY ONE):

                (a) ____% dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a),
                5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part
                2 Section 2.4.

                (b) The debtor(s) anticipates unsecured creditors will receive a dividend of 9%, but will also pay the
                highest amount shown in paragraph 5.1(a), 5.1(b), or 5.1(c) above. All creditors should file claims in the
                event priority and secured creditors do not file claims and funds become available for distribution.


5.3.            Classified Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the
                debtor(s) is proposing to pay less than 100%, or to pay a regular monthly payment, those proposals should
                appear in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                            COLLATERAL                                   REASON FOR CLASSIFICATION


None




5.4.            Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are
                assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a
                lease, an explanation of those payments should be included in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                                             DESCRIPTION OF COLLATERAL

Progressive Leasing                                                    King Mattress Set




GAMB Form 113 Word Format 12/1/18
        Case 18-30682             Doc 26       Filed 05/15/19 Entered 05/15/19 15:26:58                         Desc Main
                                               Document      Page 10 of 13

5.5.                Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the
                    possession of the Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction,
                    notwithstanding § 1327(b), except as otherwise provided in Part 6 Nonstandard Provisions below.
                    Property of the estate not paid to the Trustee shall remain in the possession of the debtor(s). All property in
                    the possession and control of the debtor(s) at the time of confirmation shall be insured by the debtor(s). The
                    Chapter 13 Trustee will not and is not required to insure such property and has no liability for injury to any
                    person, damage or loss to any such property in possession and control of the debtor(s) or other property
                    affected by property in possession and control of the debtor(s).

5.6.                Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any
                    claim in the plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens
                    or preference actions will be reserved and can be pursued after confirmation of the plan. Successful lien
                    avoidance or preference action will be grounds for modification of the plan.


Part 6: Nonstandard Provisions


                    Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set
                    forth below. These plan provisions will be effective only if the applicable box in Part 1 of this plan is
                    checked and any nonstandard provisions placed elsewhere in the plan are void.

(a) Notwithstanding the date of filing of any proof of claim or its classification in the Schedules, all objections to proofs of
claim shall be reserved and can be pursued after confirmation of the plan.

(b) In the absence of objection and court order, any arrearage amount proposed to be cured under paragraph 3.2 above shall be
controlled by the proof of claim rather than the estimated amount specified in the plan.

(c) Debts secured by collateral being surrendered pursuant to paragraph 3.6 shall be treated as unsecured and paid 0%, unless,
within 120 days after confirmation of the plan, the creditor, pursuant to LBR 4001-1(c), notifies the Chapter 13 Trustee in
writing, by amending its timely filed proof of claim, that it believes it is entitled to payment under the plan, and the creditor
furnishes to the Trustee an accounting of all proceeds, if any, received from the sale of the collateral. If the creditor provides
the required notice and accounting, the claim will be treated as a general unsecured claim as provided in paragraph 5.2.

(d) Arreareages on executory contracts assumed pursuant to paragraph 5.4 are to be cured through the plan as follows:

         Creditor                                                  Monthly payment

None




(e) The liens
            of the following creditors on the personal property of the debtor(s) are non-purchase money,
non-possessory, or judicial liens which impair exemptions to which the debtor(s) are entitled. There is no
excess equity in any of the items that is not otherwise exemptible. The fixing of said liens is avoided
upon confirmation of the plan pursuant to 11 U.S.C. § 522(f): None

(f) Second mortgage owed to Real Time Resolution shall be treated as a general unsecured debt
and discharged upon completion of the plan.




GAMB Form 113 Word Format 12/1/18
        Case 18-30682           Doc 26      Filed 05/15/19 Entered 05/15/19 15:26:58                     Desc Main
                                            Document      Page 11 of 13

Part 7: Signatures



7.1.              Certification: The debtor's(s’) attorney (or debtor(s), if not represented by an attorney) certifies that all
                  provisions of this plan are identical to the Official Form of the Middle District of Georgia, except for
                  language contained in Part 6: Nonstandard Provisions.


/s/ Robert Shane Blocker                       Date May 15, 2019
Signature of debtor                                  MM/DD/YYYY
Robert Shane Blocker
Debtor

/s/ Dorothy E. Boardman-Blocker                Date May 15, 2019
Signature of debtor                                  MM/DD/YYYY
Dorothy Eunice Boardman-Blocker
Debtor


Debtor’s(s’) Attorney


/s/Chris R. Morgan                                Date May 15, 2019
Signature of debtor's(s’) attorney                     MM/DD/YYYY
Chris R. Morgan
State Bar No: 522102
Attorney for Debtors




GAMB Form 113 Word Format 12/1/18
    Case 18-30682   Doc 26   Filed 05/15/19 Entered 05/15/19 15:26:58   Desc Main
                             Document      Page 12 of 13


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Athens Orthopedic Clinic
                       c/o KeyMed Data Services
                       P.O. Box 102607
                       Atlanta, GA 30368

                       Athens Pulmonary Sleep Management
                       c/o Northland Group, Inc.
                       P.O. Box 390846
                       Minneapolis, MN 55439

                       Athens Radiology Assoc.
                       c/o Collection Services of Athens
                       P.O. Box 8048
                       Athens, GA 30603

                       Athens Regional Health Services
                       c/o HSI
                       P.O. Box 723537
                       Atlanta, GA 31139-0537

                       Athens Regional Specialty Svcs
                       c/o CBA Macon
                       420 College Street
                       Macon, GA 31201

                       Budget Truck
                       c/o Joseph Mann & Creed
                       8948 Canyon Falls Blvd
                       Suite 200
                       Twinsburg, OH 44087

                       Car Care One/SYNCB/Pep Boys
                       P.O. Box 965036
                       Orlando, FL 32896

                       Comenity Bank
                       c/o Portfolio Recovery Associates
                       120 Corporate Blvd
                       Ste 100
                       Norfolk, VA 23502

                       Comenity Capital Bank/World Financial
                       c/o Portfolio Recovery Assoc
                       140 Corporate Blvd
                       Norfolk, VA 23502

                       Ditech Financial
                       P.O. Box 6172
                       Rapid City, MN 55709

                       Ditech Financial
                       c/o RAS Crane, LLC
                       10700 Abbott's Bridge Road
                       Suite 170
                       Duluth, GA 30097
Case 18-30682   Doc 26   Filed 05/15/19 Entered 05/15/19 15:26:58   Desc Main
                         Document      Page 13 of 13



                   Kay Jewelers
                   P.O. Box 4485
                   Beaverton, OR 97076

                   Navient
                   P.O. Box 9500
                   Wilkes Barre, PA 18773

                   Piedmont Athens Regional
                   c/o Medical Revenue Service
                   P.O. Box 1940
                   Melbourne, FL 32902-1940

                   Piedmont Athens Regional
                   P.O. Box 2445
                   Columbus, GA 31902

                   Progressive Leasing
                   256 Data Drive
                   Draper, UT 84020

                   Real Time Resolutions
                   1349 Empire Central Drive
                   Suite 150
                   Dallas, TX 75247-4029

                   Six Flags Over Georgia MOB
                   c/o Midwest Recovery Systems
                   2747 W. Clay Street
                   Suite A
                   Saint Charles, MO 63301

                   St. Mary's Health Care
                   P.O. Box 531873
                   Atlanta, GA 30353-1873

                   Ulta/Comenity Capital
                   P.O. Box 182120
                   Columbus, OH 43218-2120

                   US Department of Education
                   Student Loan/Debt Coll Svc
                   400 Maryland Ave, SW
                   5th Floor, Room 512 (ROB-3 Bldg)
                   Washington, DC 20202
